PER CURIAM:
Richard M. Summa, appointed counsel for Wendalyn Ann Vann in this revocation of supervised release appeal, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the revocation of Vann’s supervised release and sentence are AFFIRMED.